           Case 5:19-cv-01478-JKP Document 1 Filed 12/23/19 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

 GEHAN HOMES, LTD.,                           §
                                              §
       Plaintiff,                             §
                                              §
 V.                                           §       CIVIL ACTION NO. 5:19-cv-1478
                                              §
 NIBCO, INC.,                                 §
                                              §
       Defendant.                             §

              DEFENDANT NIBCO, INC.’S NOTICE OF REMOVAL

      NIBCO, Inc. (“NIBCO”) files this Notice of Removal from the 131st Judicial

District Court of Bexar County, Texas to the United States District Court for the Western

District of Texas, San Antonio Division. As grounds for removal, NIBCO shows the

following:

                      COMPLIANCE WITH 28 U.S.C. § 1446(a)

      1.      Pursuant to 28 U.S.C. § 1446(a), NIBCO includes the following with this

Notice of Removal:

      Exhibit No. Description

      Exhibit 1:     State Court Docket Sheet

      Exhibit 2:     Plaintiff’s Original Petition

      Exhibit 3:     Process Served upon NIBCO, the Removing Party

      Exhibit 4:     Original Complaint (ECF No. 1) in Case No. 1:19-CV-792-
                     RP; Brit UW Ltd. v. Gehan Homes, Ltd., et al.; United States
                     District Court for the Western District of Texas, Austin
                     Division (the “Brit UW” case)

      Exhibit 5:     Gehan Homes, Ltd.’s Original Answer (ECF No. 8) in Brit UW



                                        Page 1 of 6
            Case 5:19-cv-01478-JKP Document 1 Filed 12/23/19 Page 2 of 6




                                     THE PARTIES

       2.      Plaintiff Gehan Homes, Ltd. (“Gehan”) is a Texas citizen, and NIBCO is an

Indiana citizen. Complete diversity of citizenship has existed from the time Plaintiff filed

the underlying state court action on November 12, 2019 until now.

A.     Plaintiff

       3.      Plaintiff Gehan Homes, Ltd. is a Texas domestic limited partnership with a

principal place of business in Dallas County, Texas. Ex. 2, Petition ¶ 2; Ex. 4, Complaint

(ECF No. 1) in Brit UW ¶ 2 (plaintiff’s citizenship allegations); Ex. 5, Answer (ECF No. 8)

in Brit UW ¶ 2 (Gehan’s admission of citizenship allegations). Gehan has a general partner,

Gehan Homes I, Inc., which is a corporation incorporated under the laws of Texas with a

principal place of business in Dallas County, Texas. Ex. 4, Complaint (ECF No. 1) in Brit

UW ¶ 2; Ex. 5, Answer (ECF No. 8) in Brit UW ¶ 2. Gehan has one limited partner, John

C. Gehan, who is an individual residing in Dallas County, Texas and is a Texas resident

and citizen. Id. Gehan is, therefore, a Texas citizen. Carden v. Arkoma Assocs., 494 U.S.

185, 195-96 (1990) (limited partnership); 28 U.S.C. § 1332(c)(1) (corporation).

B.     Defendant

       4.      Defendant NIBCO, Inc. is an Indiana corporation with its principal place of

business in Indiana. NIBCO is, therefore, a citizen of Indiana. See 28 U.S.C. § 1332(c)(1).

                               STATE COURT ACTION

       5.      NIBCO removes the state court action styled Gehan Homes, Ltd. v. NIBCO,

Inc., Cause No. 2019CI23462, in the 131st Judicial District Court of Bexar County, Texas.

Against NIBCO, Plaintiff alleges negligence, negligent failure to warn, breach of implied



                                        Page 2 of 6
            Case 5:19-cv-01478-JKP Document 1 Filed 12/23/19 Page 3 of 6




warranties,    breach   of   express   warranties,    strict   product   liability,   negligent

misrepresentation, fraud, and unjust enrichment related to damage to homes Gehan

constructed allegedly caused by defects in PEX tubing manufactured by NIBCO. Ex. 2,

Petition.

              REMOVAL PURSUANT TO DIVERSITY OF CITIZENSHIP

       6.      NIBCO removes this action pursuant to 28 U.S.C. § 1441(a). This Court has

jurisdiction based on 28 U.S.C. § 1332(a)(1) in that “the matter in controversy exceeds the

sum or value of $75,000, exclusive of interest and costs, and is between . . . citizens of

different States.”

A.     Amount in Controversy

       7.      “Plaintiff seeks monetary relief in excess of $100,000 in actual damages.”

Ex. 2, Petition ¶ 5.

B.     Diversity of Citizenship

       8.      Plaintiff is a Texas citizen. NIBCO is not a Texas citizen—it is a citizen of

Indiana. Given the complete diversity of citizenship, this Court has jurisdiction under 28

U.S.C. § 1332(a)(1), and removal is proper under 28 U.S.C. § 1441(a).

                  PROCEDURAL REQUIREMENTS OF REMOVAL

A.     Timeliness

       9.      NIBCO timely files this Notice of Removal because thirty days have not

elapsed since Plaintiff served NIBCO with the Petition on November 26, 2019. Ex. 3. Cf.

28 U.S.C. § 1446(b)(1).




                                        Page 3 of 6
           Case 5:19-cv-01478-JKP Document 1 Filed 12/23/19 Page 4 of 6




B.       Venue

         10.     Plaintiff brought this action in the 131st Judicial District Court of Bexar

County, Texas—located within the Western District of Texas, San Antonio Division. 28

U.S.C. § 124(d)(4). Accordingly, venue is proper in this Court because it is the “district

and division embracing the place where such action is pending.” 28 U.S.C. § 1441(a).

C.       Compliance with Notice Requirements

         11.     Pursuant to 28 U.S.C. § 1446(d), NIBCO will promptly give written notice

of the filing of this Notice to Plaintiff, as well as promptly file a copy of the Notice of

Removal with the clerk for the 131st Judicial District Court of Bexar County, Texas.

D.       Filing Fee

         12.     A filing fee of $400 has been tendered to the Clerk of the United States

District Court for the Western District of Texas, San Antonio Division.

E.       Other Filings

         13.     Pursuant to Local Rule CV-3(a), NIBCO submits a completed civil cover

sheet.

         14.     Pursuant to Federal Rule of Civil Procedure 7.1, NIBCO has prepared and

will file separately a disclosure statement.

F.       Jury Demand

         15.     Plaintiff previously demanded a jury trial in state court. Ex. 2, Petition ¶ 78.

Cf. Fed. R. Civ. P. 81(c)(3)(A).




                                           Page 4 of 6
         Case 5:19-cv-01478-JKP Document 1 Filed 12/23/19 Page 5 of 6




G.    Request for Leave to Amend

      16.    In the event this Court subsequently identifies a defect in this Notice of

Removal, NIBCO respectfully requests the Court grant NIBCO leave to amend this Notice

and cure the defect. See, e.g., Bailon v. Landstar Ranger, Inc., 3:16-CV-1022-L, 2016 WL

6565950, at *4 (N.D. Tex. Nov. 3, 2016) (citing In re Allstate Ins. Co., 8 F.3d 219, 221 &

n.4 (5th Cir. 1993)) (procedural defects may be cured by the filing of an amended notice

of removal); Lafayette City-Parish Consol. Government v. Chain Elec. Co., No. 11-1247,

2011 WL 4499589, at *7 (W.D. La. Sept. 23, 2011) (explaining “defendants may freely

amend the notice of removal required by section 1446(b).”).

                                    CONCLUSION

      Based on the foregoing, NIBCO removes this case to this Court. This Notice of

Removal is signed pursuant to Rule 11 of the Federal Rules of Civil Procedure, as required

under 28 U.S.C. § 1446(a).


                                         Respectfully submitted and signed pursuant to
                                         Federal Rule of Civil Procedure 11,


                                         By: /s/ Ben Zinnecker
                                              Missy Atwood
                                              State Bar No. 01428020
                                              matwood@germer-austin.com
                                              Ben Zinnecker
                                              State Bar No. 24066504
                                              bzinnecker@germer-austin.com
                                         GERMER BEAMAN & BROWN PLLC
                                         301 Congress Avenue, Suite 1700
                                         Austin, Texas 78701
                                         (512) 472-0288 Telephone
                                         (512) 472-0721 Facsimile


                                       Page 5 of 6
         Case 5:19-cv-01478-JKP Document 1 Filed 12/23/19 Page 6 of 6




                                            Kevin Kuhlman
                                            To be admitted pro hac vice
                                            kkuhlman@lathropgage.com
                                       LATHROP & GAGE, LLP
                                       2345 Grand Blvd., Suite 2200
                                       Kansas City, MO 64108-2618
                                       (816) 460-5710 Telephone
                                       (816) 292-2001 Fax

                                       ATTORNEYS FOR DEFENDANT
                                       NIBCO, INC.


                           CERTIFICATE OF SERVICE

      This instrument was served on the following counsel in compliance with Rule 5 of

the Federal Rules of Civil Procedure on December 23, 2019:

      Richard A. Illmer
      rick.illmer@huschblackwell.com
      Chalon N. Clark
      chalon.clark@huschblackwell.com
      HUSCH BLACKWELL LLP
      2001 Ross Avenue, Suite 200
      Dallas, Texas 75201

                                       /s/ Ben Zinnecker
                                       Kevin Kuhlman/Missy Atwood/Ben Zinnecker




                                     Page 6 of 6
